Dismissed and Memorandum Opinion filed June 29, 2006







Dismissed
and Memorandum Opinion filed June 29, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00493-CR
____________
 
LAWRENCE WAYNE ATKINS, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the
23rd District Court
Brazoria County, Texas
Trial Court Cause No. 34410
 

 
M E M O R A N D U M   O P I N I O N
After a
jury trial, appellant was convicted of the offenses of aggravated sexual
assault and prohibited sexual conduct and sentenced to confinement for life in
the Institutional Division of the Texas Department of Criminal Justice on
October 9, 1998.  His conviction was affirmed in an unpublished opinion.  See
Atkins v. State, No. 14-98-01368-CR (Tex. App.CHouston [14th Dist.] 2001, no pet.)
(not designated for publication).  




On March
6, 2006, appellant filed a motion for appointment of counsel to seek DNA
testing pursuant to Article 64 of the Code of Criminal Procedure.  The State
filed a motion to deny counsel, asserting that appellant had not shown
reasonable grounds for obtaining DNA testing that would entitle him to
appointment of counsel.  See Tex.
Code Crim. Proc. Ann. art. 64.01(c) (Vernon Supp. Pamph. 2005).  By
order signed April 17, 2006, the trial court denied appellant=s motion.  Appellant=s notice of appeal was not filed
until May 25, 2006.[1]  
A
defendant=s notice of appeal must be filed within thirty days after the court
enters an appealable order.  See Tex.
R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State, 981 S.W.2d 208, 210 (Tex. Crim. App.
1998).  If an appeal is not timely perfected, a court of appeals does not
obtain jurisdiction to address the merits of the appeal.  Under those
circumstances it can take no action other than to dismiss the appeal.  Id. 

Appellant=s notice of appeal, filed more than
thirty days after the trial court signed its order,  is untimely.  Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed June
29, 2006.
Panel consists of Chief Justice Hedges and Justices
Yates and Guzman. 
Do Not Publish C Tex. R. App. P.
47.2(b).
 




[1]  We note that appellant may not benefit from the
mailing rule because his certificate of service states that he deposited the
notice of appeal in the Institutional mailing system on May 23, 2006, more than
thirty days after the court=s order was
signed.  See Tex. R. App. P. 9.2(b)
(requiring document to be deposited in mail on or before last day for filing to
be timely).